Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 24 May 2021.  Claims 1, 8, 15 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1, 4-5, 8, 11-12, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0210200 A1) in view of Van der Meulen et al. (US 2007/0282908 A1) and further in view of Voss (US 2015/0348587 A1).

Claim 1. Berger discloses a method, comprising: 
defining a plurality of template instances, each template instance grouping media content pieces (MCPs) based on similarity of attributes of the MCPs, photo stories are automatically created by photo story templates and layout engines; based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), the photo story template and layout engines will select appropriate photo story templates and create photo stories, photo stories including photos of a certain person at a certain time period during an event (P. 0101), the memories service will analyze the metadata according to the automatic story generation algorithms described herein and in the Photo Story Application (P. 0157), selecting photos for photo stories that are relevant to the current date including birthdays (P. 0185) or at the current location of the user (Monterrey Bay Aquarium) (P. 0186) from metadata tagged in the photos (P. 0187), Figures 26a and 26b show different photo stories ; 
for each template instance, generating a template score based on one or more criteria related to the MCPs included in the template instance, the memories ; 
for each template instance, defining a representative thumbnail from amongst the MCPs included in the template instance, dynamically generating a user interface (web page) using metadata taken from a set of identified media (memories composed of photos, photo stories, audio, video, messages) (P. 0121) metadata may be used to automatically provide a label under each set of photos (as illustrated) and the photos may be grouped based on date taken such that photos taken of the same individual or scene are grouped together (P. 0187), the graphical images representing the photo albums are created using photos from the albums stacked on top of on another (P. 0193) Figures 26a, 26b, 29, 30, 34-37 display thumbnails for the different photo story templates and a title for each story and the image, where the images representing the stake are created using photos from the albums in the stack;
selecting a subset of the plurality of template instances for display in a first display section based on template scores of the template instances, as noted in Paragraphs 0157 and 0187-189, photo metadata is used to form photo stories by grouping photos into photo stories, which are analogous to the claimed template instances, and a super set of photo stories are created from the photos, for example, a superset of photo stories including James can be created; subsets of photo stories for James can be displayed based on set criteria, for example, James and ;
generating a user interface (UI) layout that displays: a)  instance summary panes for the subset of template instances in a first display section, the sections of the UI in Fig. 26b display “stack” icons representing subsets of photo stories that meet specific criteria, the criteria being analogous to the claimed scores, for example, stack icons are generated for the subset of photo stories for James including James and Mandy playing and James birthday at Monterrey Bay (P. 0157, 0186-0189) Since a “pane” is not further described, in Berger, the area of the screen containing a stack icon for each photo story can be interpreted as a pane, and 
each instance summary pane displayed in the first section including a defined representative thumbnail of one template instance determined to be relevant based on its template score, photo stories are created based on photo metadata and criteria can be set to determine subsets of photo stories to display, see above (P. 0185-0189) the graphical images representing the photo albums are created using photos from the albums stacked on top of on another (P. 0193), a stack of photos labeled "James and Mandy" is limited to photos with both James and Mandy (P. 0194) Since a “pane” is not further described, in Berger, the area of ;
in response to receiving selection of a particular instance summary pane from the first display section, a) selecting a subset of MCPs included in a selected template instance represented by the particular instance summary pane for inclusion in a composite presentation, the user may select any photo or photo story (or other collection of photos) to open the story viewing screen, for example, selecting any stack including James of the subset of photo stories for James, the selected photos of James are displayed (P. 0187, Fig. 26a-26b), and
b) computing an order for the subset of MCPs included in the selected template instance, the order and inclusion in the composite presentation being based on respective MCP scores for the MCPs included in the selected template instance, the user may swap the position of photos within the story (P. 0205) wherein the user may change the layout of photos in a photo story (P. 0207) and certain photos are given priority in the layout of the photo story (P. 0209) and photos in a photo story may be arranged by different criteria, such as time, people, places and topic (P. 0210) .

Berger does not disclose b) instance summary panes for different categories of template instances in a second display section, as disclosed in the claims.  However, Berger discloses a navigation region with for navigating through the user's memories in different ways with a hierarchical arrangement of viewing and management options, wherein a user may select an option to display memories associated with the user's selections (P. 0188, Figs. 26a-26b).  That is, Berger does provide a second user interface for selecting and navigating categories of photo stories, but Berger does not disclose summary panes for different categories of template instances.  In the same field of invention, Van der Meulen discloses a media album may represent a set of media objects within the same defined category, all media objects classified within a category may be organized or stored within the same media album; categories may be hierarchical, where certain categories are subordinate to other categories, for example, more specific media albums named may be subordinate to, or sub -categories of, a more general media album named; furthermore, the more general media album may also comprise a media album collection (P. 0021) a user interface may display multiple visual content indicators (e.g., thumbnail images) for the hierarchical categories grouped in a .  Therefore, considering the teachings of Berger and Van der Meulen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine b) instance summary panes for different categories of template instances in a second display section with the teachings of Berger.  One would have been motivated to combine b) instance summary panes for different categories of template instances in a second display section with the teachings of Berger to help resolve problems associated with traversing large volumes of media content (Van der Meulen: P. 0002).

Berger does not disclose computing a duration of a composite presentation based on: the order for the subset of MCPs included in the selected template instance; and types of MCPs in the subset of MCPs; and rendering the composite presentation based on the duration, as disclosed in the claims.  However, in the same field of invention, Voss discloses a user records a number of media items including portrait .  Therefore, considering the teachings of Berger, Van der Meulen and Voss, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine computing a duration of a composite presentation based on: the order for the subset of MCPs included in the types of MCPs in the subset of MCPs; and rendering the composite presentation based on the duration with the teachings of Berger and Van der Meulen.  One would have been motivated to combine computing a duration of a composite presentation based on: the order for the subset of MCPs included in the selected template instance; and types of MCPs in the subset of MCPs; and rendering the composite presentation based on the duration with the teachings of Berger and Van der Meulen in order to provide system and method for a user to more easily modify compilations of media content with the appropriate length to capture the most relevant media so that the compilations are easier to share (Voss: P. 0005).

Claim 4. Berger, Van der Meulen and Voss disclose the method as recited in claim 1, and Berger further discloses the one or more criteria comprises a quantity of MCPs included in a particular template instance, a photo story template is based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), and based on a photo story template, the photo story template and layout engine will select appropriate photo story templates and create photo stories which may then be shared (P. 0101), if the user has many photos tagged with the same place and tag such as "Hillview Park" and "Soccer", the story creation logic will create a story in the Places sort for "Hillview Park" and "Soccer" (P. 0200).

a photo story template is based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), and based on a photo story template, the photo story template and layout engine will select appropriate photo story templates and create photo stories which may then be shared (P. 0101), the metadata may be collected automatically as the pictures are taken (e.g., date/time/location) or by analyzing the photos after the pictures are taken (e.g., using facial recognition technology) (P. 0199).

Claim(s) 8, 11-12 is/are directed to system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, executed by the one or more processors) claim(s) similar to the method claim(s) of Claim(s) 1, 4-5 and is/are rejected with the same rationale.

Claim(s) 15, 18-19 is/are directed to non-transitory computer-readable medium (including one or more sequences of instructions that, when executed by one or more processors, causes the one or more processors to perform a method) claim(s) similar to the method claim(s) of Claim(s) 1, 4-5 and is/are rejected with the same rationale.

Claim(s) 2, 3, 9, 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0210200 A1) in view of Van der Meulen et al. (US 2007/0282908 A1) and Voss (US 2015/0348587 A1) and further in view of Forman et al. (US 2007/0132874 A1).

Claim 2. Berger, Van der Meulen and Voss disclose the method as recited in claim 1, but do not disclose, the one or more criteria comprises a quality of each MCP included in a particular template instance, as disclosed in the claims.  However, Berger further discloses the metadata may be collected automatically as the pictures are taken (e.g., date/time/location) or by analyzing the photos after the pictures are taken (e.g., using facial recognition technology) (P. 0199) and Van der Meulen further discloses photo metadata my include information about a photo, including shooting conditions (e.g. whether a flash was used), camera settings (e.g., shutter, aperture, focal length), and so forth (P. 0027) Various photo quality settings may be included in the metadata of a photo; any number of user data formats and fields for metadata information may be defined as desired for a given implementation (Pages 3-4, Table 1).  In the same field of invention, Forman discloses a plurality of images is captured and an indication of focus, e.g. sharpness or blurriness, is determined for each captured image and the images are ranked and at least one of the .  Therefore, considering the teachings of Berger, Van der Meulen, Voss and Forman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more criteria comprises a quality of each MCP included in a particular template instance with the teachings of Berger, Van der Meulen and Voss.  One would have been motivated to combine the one or more criteria comprises a quality of each MCP included in a particular template instance with the teachings of Berger, Van der Meulen and Voss in order to ensure that images of sufficient quality are selected (Forman: Paragraph 0006).

Claim 3. Berger, Van der Meulen, Voss and Forman disclose the method as recited in claim 2, but do not disclose the quality is based on all of: presence of blur, camera motion and camera exposure, as disclosed in the claims.  However, Van der Meulen further discloses photo metadata my include information about a photo, including shooting conditions (e.g. whether a flash was used), camera settings (e.g., shutter, aperture, focal length), and so .  In the same field of invention, Forman discloses a plurality of images is captured and an indication of focus, e.g. sharpness or blurriness, is determined for each captured image and the images are ranked and at least one of the images is selected according to the ranking and the selected image(s) is stored, presented to the user or transmitted (P. 0011) the image capturing device measures motion or blur (P. 0031) selection and ranking of images is not limited to using focus or sharpness and may include lens position (i.e., location of the focal plane with respect to the sensor), exposure time (i.e., shutter speed), depth of focus or f-stop (i.e., an expression of the diameter of the diaphragm aperture in terms of effective focal length of the lens), or white balance, to name a few examples (P. 0054).  Therefore, considering the teachings of Berger, Van der Meulen, Voss and Forman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the quality is based on all of: presence of blur, camera motion and camera exposure with the teachings of Berger, Van der Meulen, Voss and Forman.  One would have been motivated to combine the quality is based on all of: presence of blur, camera motion and camera exposure with the teachings of Berger, Van der Meulen, Voss and Forman in order to ensure that images of sufficient quality are selected (Forman: Paragraph 0006).

Claim(s) 9, 10 is/are directed to system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, executed by the one or more processors) claim(s) similar to the method claim(s) of Claim(s) 2, 3 and is/are rejected with the same rationale.

Claim(s) 16, 17 is/are directed to non-transitory computer-readable medium (including one or more sequences of instructions that, when executed by one or more processors, causes the one or more processors to perform a method) claim(s) similar to the method claim(s) of Claim(s) 2, 3 and is/are rejected with the same rationale.

Claim(s) 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0210200 A1) in view of Van der Meulen et al. (US 2007/0282908 A1) and Voss (US 2015/0348587 A1) and further in view of Pacurariu et al. (US 2015/0243326 A1).

Claim 6. Berger, Van der Meulen and Voss disclose the method as recited in claim 1, but do not disclose the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance, as disclosed in the claims.  However, Voss disclose the set of media recordings are placed into a segment of a length and the segment is generated by the weightings placed on the various characteristics (media type and chronology) (P. .  In the same field of invention, Pacurariu discloses the selected frame(s) may include a single frame or a series of frames (P. 0098), the length of a video clip is determined based on the number of video frames in time series that are selected as a group or have similar relevance scores or have relevance scores within a threshold; the length of the video clip may be based at least in part on metadata (P. 0099) That is, using the rating of a story based on duration of the story with the relevance of the video frames or series of frames used to determine the length of the video clip including the series of frames, Voss in view of Pacurariu reads on the limitation.  Therefore, considering the teachings of Berger, Van der Meulen, Voss and Picurariu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance with the teachings of Berger, Van der Meulen and Voss.  One would have been motivated to combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance with the teachings of Berger, Van der Meulen and Voss in order to ensure that the composite presentation is 

Claim 7. Berger, Van der Meulen, Voss and Pacurariu disclose the method as recited in claim 6, and Pacurariu further discloses if the parameters indicate that a plurality of video frames have a high relevance score, then the video clip may include a plurality of video frames (P. 0091), if the parameters indicate that a single video frame has a high relevance score, then a longer head and/or tail may be needed to create a video clip (P. 0092) That is, relevance is determined for a plurality of frames (time lapsed video) or a single frame (a still photograph).  Therefore, considering the teachings of Berger, Van der Meulen, Voss and Picurariu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time-lapsed video with the teachings of Berger, Van der Meulen, Voss and Picurariu.  One would have been motivated to combine the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time-lapsed video with the teachings of Berger, Van der Meulen, Voss and Picurariu in order to ensure that the composite presentation is within a predictable and reasonable 

Claim(s) 13, 14 is/are directed to system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, executed by the one or more processors) claim(s) similar to the method claim(s) of Claim(s) 6, 7 and is/are rejected with the same rationale.

Claim 20. Berger, Van der Meulen and Voss disclose the non-transitory computer-readable medium as recited in claim 15, but do not disclose the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance, wherein the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time- lapsed video, as disclosed in the claims.  However, Voss disclose the set of media recordings are placed into a segment of a length and the segment is generated by the weightings placed on the various characteristics (media type and chronology) (P. 0078) the weighting applied to the set of media recordings acts to alter the length of the video or alter the time between still images in the segmentation of the set media recordings in response to the position of the slide bar control (P. 0079).  In the same field of invention, Pacurariu discloses if the parameters indicate that a plurality of video frames have a high relevance and Pacurariu further discloses the selected frame(s) may include a single frame or a series of frames (P. 0098), the length of a video clip is determined based on the number of video frames in time series that are selected as a group or have similar relevance scores or have relevance scores within a threshold; the length of the video clip may be based at least in part on metadata (P. 0099) That is, using the rating of a story based on duration of the story with the relevance of the video frames or series of frames used to determine the length of the video clip including the series of frames, Voss in view of Pacurariu reads on the limitation.  Therefore, considering the teachings of Berger, Van der Meulen, Voss and Picurariu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance, wherein the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time- lapsed video with the teachings of Berger, Van der combine the duration of the composite presentation is based, at least in part, on a sum of predetermined ideal durations for each MCP in the subset of MCPs included in the selected template instance, wherein the ideal duration for a particular MCP is based, at least in part, on a type of MCP, the type being selected from a group consisting of: still photograph, burst-mode photograph, slow-motion video, and time- lapsed video with the teachings of Berger, Van der Meulen and Voss in order to ensure that the composite presentation is within a predictable and reasonable length and to alleviate the user from the task of having to manually set a desired or reasonable length of the composition.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Regarding the rejection of claim 1, the claim has been amended to further distinguish the claim from the art of record in a manner believed to overcome the rejection. Specifically, claim 1 has been amended to require “computing a duration of a composite presentation based on: the order for the subset of MCPs included in the selected template instance; and types ofMCPs in the subset ofMCPs.” This amendment is supported in the 

Claims 8 and 15 included the same amended limitations and have been rejected under the same rationale
The examiner has combined new prior art reference Voss with Berger and Van Der Meulen for the amended limitations.  Voss discloses that a user records a number of media items including portrait videos, landscape videos and still images and then the set of media recordings are segmented based on a weighted characteristic of the recordings and a user preference for order of presentation, wherein a user may use a UI to affect segmentation and ordering to organize the media (still images) in a different order than the order of the straightforward chronological occurrence of timeline.  The set of media recordings are placed into a segment of a length and is generated by the weightings placed on the various characteristics (media type and chronology).  The weighting applied to the set of media recordings acts to alter the length of the video or alter the time between still images in the segmentation of the set media recordings in response to the position of the slide bar control.  Berger presents the stories, as noted above, but the ordering is implied in the drawings, and duration of a story is not taken into account.  Voss explicitly discloses that various types of media may be placed into a segment according to a user defined order, and the segment according to a length is generated based on weightings of media type and chronology, wherein the length is filtered according to the weightings.

24 May 2021 have been fully considered but they are not persuasive. 
The applicant argues:
Regarding the rejection of claims 4, 11, and 18, each claim requires that “the one or more criteria comprises a quantity of MCPs included in a particular template instance.” The rejection alleges that Berger teaches this limitation by disclosing that “if the user has many photos tagged with the same place and tag such as ‘Hillview Park’ and ‘Soccer’, the story creation logic will create a story in the Places sort for ‘Hillview Park’ and ‘Soccer’.” Id. at [0200], Also, the Examiner has argued that Berger’s teaching that “based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), and based on a photo story template, the photo story template and layout engine will select appropriate photo story templates and create photo stories which may then be shared” suggests the limitation. See NFOA at 11. However, these teachings still only relate to creating a story based on a number of photos being from the same place (Berger at [0200]), or selecting an appropriate photo story template based on the number of photos to include in the template (e.g., the selected template should be able to accommodate the number of photos in the story).

Berger fails to teach or suggest that a rating for an entire template instance is based on a quantity of MCPs included in the particular 

The examiner respectfully disagrees.  The claims do not include language directed to a “rating” for a template.  The examiner points out that Independent Claims 1, 8 and 15 are directed to a number of MCPs and defining template instances that are groupings of MCPs based on similarity of attributes of the MCPs, and then generating a template score for each template instance based on one or more criteria related to MCPs included in the template instance and a thumbnail representing each template instance.  The claims only require that template instances to be defined, but the claims do not appear to teach that the groupings are actually generated as collections of MCPs, but only a thumbnail representing a template instance is generated.  In other words, the claims appear to be teach that, based on the criteria that defines template instances, the groupings of MCPs may be displayed or presented but are not actually generated.  Berger discloses a photo story template is based on the content of the photos (e.g., the subjects in the photos, the time the photos were taken, the number of photos, etc), and based on a photo story template, the photo story template and layout engine will select appropriate photo story templates and create photo stories which may then be shared.  If the user has many photos tagged with the same place and tag such as "Hillview Park" and "Soccer", the story creation logic will create a story in the Places sort for "Hillview Park" and "Soccer".  Berger clearly defines templates for generating 

The applicant argues:
Regarding the rejection of claims 5, 12, and 19, each claim requires that “the one or more criteria are selected from a group comprising, for each MCP included in a particular template instance: a time of creation of the MCP, a location of the device when the MCP is created, and a location of a future calendared event.” The rejection alleges that Berger teaches this 

Although Berger appears to analyze the metadata for date/time/location, Berger fails to teach or suggest that these aspects are considered when assigning a rating to the groups of MCPs. Instead, Berger teaches that the photos may be filtered using this information, without describing that a rating is assigned to any of the groupings of photos. Moreover, Berger explicitly fails to teach or suggest that a location of a future calendared event is determined or utilized in any way. The other art of record fails to overcome this deficiency. Therefore, the art of record fails to teach all limitations of claims 5, 12, and 19 in violation of the Graham test. Reconsideration and allowance of the claims is respectfully requested.

The examiner respectfully disagrees.  The claims do not include language directed to a “rating” for a the groups of MCPs.  As noted above, templates are based on various criteria, including the subjects in the photos, the time the photos were taken, the number of photos, and more.  This metadata of photos is analyzed to determine .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        6/7/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177